AVX CORPORATION

DEFERRED COMPENSATION PLAN

FOR ELIGIBLE BOARD MEMBERS



AS AMENDED THROUGH DECEMBER 2, 2002



1. Purpose. The purpose of the Plan is to provide Eligible Board Members of AVX
Corporation with an opportunity to defer payment of certain portions of their
compensation, at their election, in accordance with the provisions hereof.



2. Definitions. As used herein, the following terms shall have the following
meanings:



"Account" shall mean the Account established for a Participant pursuant to
Section 4.



"Beneficiary" shall mean the person or persons designated by a Participant in
accordance with Section 7 to receive any amount, or any common stock, payable
under the Plan by reason of the Eligible Board Member's death.



"Board of Directors" shall mean the Board of Directors of the Corporation.



"Committee" shall mean the persons appointed by the Board of Directors to
administer the Plan in accordance with Section 10.



"Common Stock" shall mean the common stock which the Corporation is currently
authorized to issue or may in the future be authorized to issue (as long as the
Common Stock varies from that currently authorized, if at all, only in amount of
par value).



"Corporation" shall mean AVX Corporation, a Delaware corporation.



"Eligible Board Member" shall mean any individual who is a member of the Board
of Directors and who is entitled to receive compensation for services rendered
in such capacity other than an individual who is also an employee of the
Corporation, its parent, any subsidiary or any affiliate of the Corporation.



"Eligible Compensation" shall mean, with respect to any Eligible Board Member
for any Plan Year, all fees payable to such Eligible Board Member during such
year for attendance at meetings of the Board of Directors or committees thereof,
and all fees payable to such Eligible Board Member during such year by way of
retainer for service as a member or chairman of the Board of Directors or
committees thereof regardless of the number of meetings attended.



"Fair Market Value" means the average of the high and the low sales prices of a
share of Common Stock on any specified date (or, if not a trading day, on the
last preceding trading day) as reported on the New York Stock Exchange Composite
Transactions Tape or, if not listed on the New York Stock Exchange, the
principal stock exchange or the NASDAQ National Market on which the Common Stock
is then listed or traded; provided, however, that if the Common Stock is not so
listed or traded then the Fair Market Value shall be determined in good faith by
the Board of Directors.



"Participant" shall mean any Eligible Board Member who has made an election
under Section 3 to defer any portion of his or her Eligible Compensation for any
Plan Year.



"Phantom Share Unit" shall mean a unit of measurement equivalent to one share of
Common Stock, with none of the attendant rights of a holder of such share,
including, without limitation, the right to vote such share and the right to
receive dividends thereon, except to the extent otherwise specifically provided
herein.



"Plan" shall mean the AVX Corporation Deferred Compensation Plan for Eligible
Board Members as set forth herein and as amended from time to time.



"Plan Year" shall mean the calendar year.



3. Deferral Elections. With respect to each Plan Year beginning on or after
January 1, 1997, an Eligible Board Member may elect to have payment of any part
or all of his or her Eligible Compensation for such year deferred, and to have
payment of such portion made under the terms of this Plan. Any such election
shall be made in accordance with the following rules:



(a) A deferral election shall be made in writing, on a form provided by the
Committee for such purpose.



(b) In the election form, the Eligible Board Member shall (i) specify, by
percentage (which must be an even multiple of [5]%), the portion of his or her
Eligible Compensation that the Eligible Board Member wishes to defer hereunder
(the amounts so deferred are hereinafter referred to as the Eligible Board
Member's "Deferred Amounts"), (ii) specify, by percentage (which must be an even
multiple of [5]%), the portion of his Deferred Amounts that shall be invested in
each investment option available under the Plan which shall include, but shall
not be limited to, a Phantom Share Unit Fund, and (iii) specify whether his
Deferred Amount shall become payable upon the Participant's ceasing to be a
member of the Board of Directors for any reason or as soon as practicable
following the 10th anniversary of the first day of the Plan Year following the
Plan Year in which the Deferred Amount would have been paid were it not for the
deferred election (or the later of the two alternatives).



(c) An Eligible Board Member's election to defer Eligible Compensation for any
Plan Year shall be filed with the Committee (i) by no later than January 31,
1997, in the case of an election to defer Eligible Compensation for the Plan
Year beginning on January 1, 1997; or (ii) in the case of an election to defer
Eligible Compensation for any Plan Year beginning on or after January 1, 1998,
by no later than December 31 of the preceding Plan Year.



(d) Notwithstanding the provisions of paragraph (b) above, a newly elected
Eligible Board Member may make an initial deferral election hereunder with
respect to Eligible Compensation for the Plan Year in which he or she is first
elected to serve as a member of any Board by filing his or her election form
with the Committee by no later than 30 days after the date on which he or she
commences to serve as a member of such Board. Any deferral election so made
shall be effective only with respect to Eligible Compensation earned for
services performed after the date on which the Eligible Board Member's deferral
election has been filed with the Committee.



(e) Any deferral election made by an Eligible Board Member with respect to his
or her Eligible Compensation (including the date of distribution) for a Plan
Year shall be irrevocable.



4. Accounts. For each Participant, there shall be established on the books and
records of the Corporation, for bookkeeping purposes only, an Account, to
reflect the Participant's interest under the Plan. The Account so established
for each Participant shall be maintained in accordance with the following
provisions:



(a) Each Participant's Account shall be credited with the Participant's Deferred
Amounts as of the first day of the calendar month following the month in which
the amounts in question would have been paid to the Participant had the
Participant not elected under Section 3 to have payment of such amounts deferred
under this Plan (hereafter referred to as the "Credit Date").



(b) Each Participant's Account shall be credited (or debited) as of the last
business day of each calendar quarter with gains, income (or loss) based on a
hypothetical investment in any one or more of the investment options available
under the Plan, as determined and applied in the manner deemed appropriate by
the Committee.



(c) If a Participant elects to invest all or any portion of his or her Deferred
Amounts in the Phantom Share Unit Fund, that portion of the Participant's
Account shall be credited on each Credit Date with Phantom Share Units equal to
the number of shares of Common Stock (including fractions of a share) that could
have been purchased with such Deferred Amounts at the Fair Market Value on the
Credit Date. As of any dividend payment date for the Common Stock, the portion
of a Participant's Account invested in the Phantom Share Unit Fund as of the
dividend record date shall be credited with additional Phantom Share Units. The
number of Phantom Share Units credited to the Phantom Share Unit Fund will be
determined by dividing (i) the product of (a) the dollar value of the dividend
declared in respect of a share of Common Stock multiplied by (b) the number of
Phantom Shares Units credited to the Participant's Phantom Share Unit Fund
account as of the dividend record date by (ii) the Fair Market Value of a share
of Common Stock on the dividend payment date.



(d) A Participant's interest in his or her Account shall be fully vested and
nonforfeitable at all times.



5. Adjustment of Phantom Share Units. In the event of any change in the
Corporation's common shares by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
shares, or any rights offering to purchase such shares at a price substantially
below fair market value, or any similar change affecting the Corporation's
common shares, the number and kind of shares represented by Phantom Share Units
shall be appropriately adjusted consistent with such change in such manner as
the Committee, in its sole discretion, may deem equitable to prevent substantial
dilution or enlargement of the rights granted to, or available for, the
Participants hereunder. The Committee shall give notice to each Participant of
any adjustment made pursuant to this Section 5 and, upon such notice, such
adjustment shall be effective and binding for all purposes of the Plan.



6. Payment of Account Balances. Payment with respect to a Participant's Account
shall be made in accordance with the following provisions:



(a) The balance of a Participant's Account shall become payable upon the
Participant's ceasing to be a member of the Board of Directors, for any reason,
or as soon as practicable following the tenth anniversary of the first day of
the Plan Year following the Plan Year in which the Deferred Amounts would have
been paid were it not for the deferral election (or the later of the two
alternatives) in accordance with the Participant's election made under Section
3.



(b) Amounts credited to a Participant's Account shall be paid in a lump sum to
the Participant or, in the event of his death, to his Beneficiary. All
distributions shall be made in cash except that payment with respect to the
portion of the Participant's Account that is invested in the Phantom Share Unit
Fund shall be made in the form of (i) a number of shares of Common Stock equal
to the number of whole Phantom Share Units credited to such portion of the
Account as of the last day of the month preceding the month in which such
payment is made, and (ii) a cash payment in an amount determined by multiplying
(x) the fractional part of a Phantom Share Unit credited to such balance as of
such last day by (y) the Fair Market Value of one share of Common Stock as of
such last day. Notwithstanding the foregoing, the maximum number of shares of
Common Stock that may be distributed under the Plan shall be 250,000 and once
such limit has been reached, all further distributions from the Plan shall be
made only in cash, equal to the Fair Market Value (as of the last day of the
month preceding the month in which such payment is made) of the shares of Common
Stock that would otherwise be distributed.



In the event of the Participant's death, the payments to be made hereunder to
the Participant's Beneficiary shall be made as soon as practicable after the
date of the Participant's death.



(c) Notwithstanding any other provision in this Section 6 to the contrary,
payment with respect to any part or all of the Participant's Account may be made
to the Participant on any date earlier than the date on which such payment is to
be made pursuant to such other provisions of this Section 6 if (i) the
Participant requests such early payment in writing and (ii) the Committee, in
its sole discretion, determines that such early payment is necessary to help the
Participant meet an "unforeseeable emergency" within the meaning of Section
1.457-2(h)(4) of the Federal Income Tax Regulations. The amount that may be so
paid may not exceed the amount necessary to meet such emergency. The Committee
may request that the Participant provide such evidence of the unforeseeable
emergency as it deems appropriate.



7. Designation and Change of Beneficiary. Each Participant shall file with the
Committee a written designation of one or more persons as the Beneficiary who
shall be entitled to receive any amount, or any Common Stock payable under the
Plan by reason of his or her death. A Participant may, from time to time, revoke
or change his or her Beneficiary designation without the consent of any
previously designated Beneficiary by filing a new designation with the
Committee. The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Participant's death, and in no event shall it be effective as of a date prior to
such receipt. If at the date of a Participant's death, there is no designation
of a Beneficiary in effect for the Participant pursuant to the provisions of
this Section 7, or if no Beneficiary designated by the Participant in accordance
with the provisions hereof survives to receive any amount payable under the Plan
by reason of the Participant's death, the Participant's estate shall be treated
as the Participant's Beneficiary for purposes of the Plan.



8. Payments to Persons Other Than Participants. If the Committee shall find that
any Participant or Beneficiary to whom any amount (or any Common Stock) is
payable under the Plan is unable to care for his or her affairs because of
illness, accident or legal incapacity, then, if the Committee so directs, such
amount, or such Common Stock, may be paid to such Participant's or Beneficiary's
spouse, child or other relative, an institution maintaining or having custody of
such person, or any person deemed by the Committee to be a proper recipient on
behalf of such Participant or Beneficiary, unless prior claim therefor has been
made by a duly appointed legal representative of the Participant or Beneficiary.



Any payment made under this Section 8 shall be a complete discharge of the
liability of the Corporation with respect to such payment.



9. Rights of Participants. A Participant's rights and interests under the Plan
shall be subject to the following provisions:



(a) A Participant shall have the status of a general unsecured creditor of the
Corporation with respect to his or her right to receive any payment under the
Plan. The Plan shall constitute a mere promise by the Corporation to make
payments in the future of the benefits provided for herein. It is intended that
the arrangements reflected in this Plan be treated as unfunded for tax purposes.



(b) A Participant's rights to payments under the Plan shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Participant or his
or her Beneficiary.



10. Administration. The Plan shall be administered by a Committee composed of at
least two members of the Board of Directors who are not Eligible Board Members
and who shall be appointed by the Board of Directors. If at any time there are
less than two such members on the Board of Directors, additional members of the
Committee shall be appointed from among those members of the Board of Directors
who have never participated in the Plan or, in the absence of any such members
of the Board of Directors, from among any senior officers of the Corporation or
any of its affiliated companies.



All decisions, actions or interpretations of the Committee under the Plan shall
be final, conclusive and binding upon all parties.



No member of the Committee shall be personally liable by reason of any contract
or other instrument executed by such member or on his or her behalf in his or
her capacity as a member of the Committee nor for any mistake of judgment made
in good faith, and the Corporation shall indemnify and hold harmless each member
of the Committee, and each employee, officer, director or trustee of the
Corporation or any of its affiliated companies to whom any duty or power
relating to the administration or interpretation of the Plan may be delegated,
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim with the approval of the Board of Directors)
arising out of any act or omission to act in connection with the Plan unless
arising out such person's own fraud or bad faith.



11. Amendment or Termination. The Board of Directors may, with prospective or
retroactive effect, amend, suspend or terminate the Plan or any portion thereof
at any time; provided, however, that no amendment of the Plan shall deprive any
Participant of any rights to receive payment of any amounts due him or her under
the terms of the Plan as in effect prior to such amendment without his or her
written consent.



Any amendment that the Board of Directors would be permitted to make pursuant to
the preceding paragraph may also be made by the Committee where appropriate to
facilitate the administration of the Plan or to comply with applicable law or
any applicable rules and regulations of governing authorities provided that the
cost of the Plan to the Corporation is not materially increased by such
amendment.



12. Successor Corporation. The obligations of the Corporation under the Plan
shall be binding upon any successor corporation or organization resulting from
the merger, consolidation or other reorganization of the Corporation, or upon
any successor corporation or organization succeeding to substantially all of the
assets and business of the Corporation. The Corporation agrees that it will make
appropriate provision for the preservation of Participants' rights under the
Plan in any agreement or plan which it may enter into or adopt to effect any
such merger, consolidation, reorganization or transfer of assets.



13. Governing Law. The provisions of the Plan shall be governed by and construed
in accordance with the laws of the State of [New York].



14. Withholding Taxes. If required by applicable law, the Committee shall
withhold from any payment such amount as shall be legally required to pay any
Federal, state or local taxes.